IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-51004
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

RENE HERNANDEZ-GARAY,

                                         Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. P-01-CR-38-ALL
                       --------------------
                         November 8, 2002

Before BARKSDALE, DeMOSS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Appellant Rene Hernandez-Garay (Hernandez) pleaded guilty,

conditionally, to possession with intent to distribute marijuana

in violation of 21 U.S.C. § 841(a)(1), and was sentenced to a 33-

month term of imprisonment.   He appeals, challenging the denial

of his pre-trial motion to suppress.   He contends solely that the

Border Patrol agents did not have reasonable suspicion to stop

the vehicle he was driving.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 01-51004
                                -2-

     “In reviewing the district court’s denial of a motion to

suppress, the trial court's factual findings are reviewed for

clear error, and its legal conclusions, including whether there

was reasonable suspicion for a stop, are reviewed de novo.”

United States v. Espinosa-Alvarado, 302 F.3d 304, 305 n.1 (5th

Cir. 2002).

     This court recently addressed the same facts and legal

arguments, based upon the same lower court rulings and testimony,

in the case of Hernandez’s co-defendant, Cesar Adrian Espinosa-

Alvarado (Espinosa).   Id. at 306-07.   There, we determined that

the Border Patrol agents had reasonable suspicion to stop the

vehicle in which Hernandez was the driver and Espinosa was the

passenger and that the district court did not err in denying

Espinosa’s motion to suppress.   Espinosa, 302 F.3d at 306-07; see

United States v. Arvizu, 122 S. Ct. 744, 750-51 (2002).   There is

no factual or legal basis for reaching a different result in the

instant case.   Accordingly, the judgment of the district court is

hereby AFFIRMED.